Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3043 Filed 03/19/20 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 ST. VINCENT CATHOLIC
 CHARITIES,

         Plaintiff,

    v.                                   No. 1:19-CV-00286

 ROBERT GORDON, in his official          HON. ROBERT J. JONKER
 capacity as the Director of the
 Michigan Department of Health           MAG. PHILLIP J. GREEN
 and Human Services; JOO YEUN
 CHANG, in her official capacity as
 the Executive Director of the
 Michigan Children’s Services
 Agency; DANA NESSEL, in her
 official capacity as Michigan
 Attorney General; ALEX AZAR, in
 his official capacity as Secretary of
 Health and Human Services;
 UNITED STATES DEPARTMENT
 OF HEALTH AND HUMAN
 SERVICES,

         Defendants.



  PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION TO STAY
                     PROCEEDINGS
                           &
      RESPONSE TO STATE DEFENDANTS’ NOTICE OF
               SUPPLEMENTAL AUTHORITY
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3044 Filed 03/19/20 Page 2 of 8




      On February 24, 2020, the United States Supreme Court granted

 review in Fulton v. City of Philadelphia, 922 F.3d 140 (3d Cir. 2019);

 Order, Fulton v. City of Philadelphia, No. 19-123 (U.S. Feb. 24, 2020).

 There, the Court will consider three questions:

         1. Whether free exercise plaintiffs can only succeed by proving a
            particular type of discrimination claim—namely that the
            government would allow the same conduct by someone who held
            different religious views—as two circuits have held, or whether
            courts must consider other evidence that a law is not neutral and
            generally applicable, as six circuits have held?
         2. Whether Employment Division v. Smith should be revisited?
         3. Whether a government violates the First Amendment by
            conditioning a religious agency’s ability to participate in the
            foster care system on taking actions and making statements that
            directly contradict the agency’s religious beliefs? 1

 The Supreme Court’s resolution of Fulton will bear on this case.

 Accordingly, Plaintiff St. Vincent Catholic Charities (“St. Vincent”) asks

 this Court to stay all proceedings pending the Supreme Court’s decision

 in Fulton. Staying proceedings pending a relevant Supreme Court

 decision is standard fare. E.g., In re Patrick, 833 F.3d 584, 589 (6th Cir.

 2016); In re Embry, 831 F.3d 377, 382 (6th Cir. 2016); United Steel, Paper

 & Forestry, Rubber, Mfg. Energy, Allied Indus. & Serv. Workers Int’l




 1   Pet. for Cert., Fulton, No. 19-123 (U.S. July 22, 2019).
                                        1
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3045 Filed 03/19/20 Page 3 of 8




 Union, AFL-CIO-CLC v. Kelsey-Hayes Co., 795 F.3d 525, 525 (6th Cir.

 2015); United States v. Prisel, 316 F. App’x 377, 383 (6th Cir. 2008).

     This Court has inherent authority to stay this case incidental to its

 power to control its docket. E.g., Clinton v. Jones, 520 U.S. 681, 706

 (1997); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The Sixth Circuit

 has instructed district courts to consider whether: (i) there is a need for

 a stay, (ii) a stay would harm the opposing party, and (iii) a stay would

 harm the public. Ohio Envtl. Council v. U.S. Dist. Court S. Dist. of Ohio,

 565 F.2d 393, 396 (6th Cir. 1977). See also Michael v. Ghee, 325 F. Supp.

 2d 829 (N.D. Ohio 2004). District courts in this circuit have also

 considered: whether a stay will simplify issues and whether discovery

 has been completed or a trial been set. 2 These factors favor a stay here.

     First, a stay is needed because the legal standard applicable to this

 litigation is in flux. It makes no sense for the parties to extensively

 litigate questions on the merits that may need re-litigation—or may be



 2 Schroeder v. Hess Industries, Inc., No. 1:12-cv-668, 2013 WL 2389489
 (W.D. Mich. May 30, 2013); St. Martin Investments, Inc. v. Bandit
 Industries, Inc., No. 1:17-cv-472, 2017 WL 6816506 (W.D. Mich. Aug. 30,
 2017); Ellington v. Fed. Home Loan Mortg. Corp., No. 4:13CV-30, 2014
 WL 12726505 (W.D. Ky. Aug. 7, 2014); Magna Donnelly Corp. v.
 Pilkington N. Am., Inc., 2007 WL 772891 (W.D. Mich. Mar.12, 2007).
                                      2
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3046 Filed 03/19/20 Page 4 of 8




 obviated—after the Supreme Court decides Fulton. And it serves no

 purpose for the parties to engage in discovery now, when Fulton may

 alter the scope of relevant evidence.

   True, St. Vincent can succeed without relying upon Fulton. This Court

 and the Sixth Circuit have already held that St. Vincent is likely to

 succeed on the merits. ECF No. 69; Order, Buck, No. 19-2185 (6th Cir.

 Nov. 19, 2019), ECF No. 29-2. And, as a different Sixth Circuit motions

 panel recently noted: “Although neither the district court nor this court’s

 unpublished orders denying a stay are binding, both signal to other

 courts that St. Vincent’s position has a likelihood of success on appeal.”

 Order, Buck, No. 19-2185 (6th Cir. Feb. 27, 2020), ECF No. 40-2. Still,

 because Fulton will impact the standards here, a stay better protects the

 parties’ and this Court’s resources.

   Second, a stay would not harm Michigan. Michigan has shown little

 regard for resolving this case promptly, spending nearly five months on

 a voluntarily withdrawn appeal and now asking to send this federal case

 to state court where it could languish for years. Further, any delay will

 be easily offset by the fact that at the end of the stay, this case will be

 ready for speedy resolution. And Michigan cannot claim any hardship


                                        3
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3047 Filed 03/19/20 Page 5 of 8




 from having to live with the preliminary injunction, having just dropped

 its interlocutory appeal and asking this Court to certify a state law

 question that would postpone this case indefinitely. If anything, as

 discussed above, a stay will help Michigan by avoiding needless litigation

 and discovery.

   In fact, Michigan has asked the Eastern District of Michigan to hold

 Dumont v. Gordon in abeyance pending Fulton. Brief, Dumont, 2:17-cv-

 13080 (E.D. Mich. Mar. 11, 2020), ECF No. 92. To oppose a stay here,

 while proposing a stay there, makes no sense.

   Third, a stay will not harm the public interest. This Court’s

 preliminary injunction will preserve the status quo and keep

 St. Vincent’s doors open. The Court has already determined that this

 serves the public interest. ECF No. 69. And a Sixth Circuit motions panel

 held the same. Order, Buck, No. 19-2185, ECF No. 29-2.

   Fourth, a stay will simplify the issues and promote judicial economy.

 As this Court knows—and as shown above—the Supreme Court will

 consider issues like those raised in this case in Fulton. Accordingly, a stay

 allows this Court to prioritize its efforts towards the rest of its docket not

 receiving imminent Supreme Court guidance.


                                       4
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3048 Filed 03/19/20 Page 6 of 8




   Fifth, this case is still in its early stages. The parties have not yet

 engaged in discovery and this Court has not set a date for trial. Indeed,

 the Court declined to do so after the Rule 16(b) conference in part because

 the parties expected higher court guidance following the preliminary

 injunction decision.

   In short, this Court’s stay authority is designed precisely for situations

 like this one. As the Supreme Court has explained, this Court has the

 authority to stay proceedings so that it can “control the disposition of the

 causes on its docket with economy of time and effort for itself, for counsel,

 and for litigants.” Landis, 299 U.S. at 254. As explained supra—and as

 common-sense dictates—a stay will promote judicial economy and protect

 party resources. In fact, following the same logic, this Court has

 previously stayed proceedings pending Sixth Circuit guidance. See Order,

 Gardner v. Holsey, No. 1:12-cv-1338 (W.D. Mich. Mar. 6, 2015), ECF No.

 82; Hadix v. Caruso, No. 4:92-cv-110, 2007 WL 2701972, at *7 (W.D.

 Mich. Sept. 10, 2007). This Court should do the same here.

    Indeed, Michigan recognizes Fulton’s potential importance, notifying

 this Court of the Supreme Court’s grant. The State bizarrely argues that

 Fulton—a federal case considering federal issues—somehow bolsters its


                                      5
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3049 Filed 03/19/20 Page 7 of 8




 state certification argument. It does the opposite, instead showing what

 this Court has already held: this is a federal case, grounded in the United

 States Constitution, which should and will be decided by a federal court.

   Plaintiff therefore respectfully requests that this Court stay

 proceedings in this case pending the Supreme Court’s decision in Fulton.



 March 19, 2020                           Respectfully submitted,

 William R. Bloomfield (P68515)           /s/ Lori Windham
 Catholic Diocese of Lansing              Lori H. Windham
 Lansing, Michigan 48933-1122             Mark L. Rienzi
 (517) 342-2522                           Nicholas R. Reaves
 wbloomfield@dioceseoflansing.org         William J. Haun
                                          Jacob M. Coate
                                          The Becket Fund for Religious
                                          Liberty
                                          1200 New Hampshire Ave. NW
                                          Suite 700
                                          Washington, DC 20036
                                          Telephone: (202) 955-0095
                                          Facsimile: (202) 955-0090
                                          Counsel for Plaintiff




                                      6
Case 1:19-cv-00286-RJJ-PJG ECF No. 96-1, PageID.3050 Filed 03/19/20 Page 8 of 8




                   CERTIFICATE OF COMPLIANCE

   This memorandum complies with the word limit of Local Rule 7.3(b)(i)

 because, excluding the parts exempted by Local Rule 7.3(b)(i), it contains

 1,176 words. The word count was generated using Microsoft Word 2016.



 William R. Bloomfield (P68515)           /s/ Lori Windham
 Catholic Diocese of Lansing              Lori H. Windham
 Lansing, Michigan 48933-1122             Mark L. Rienzi
 (517) 342-2522                           Nicholas R. Reaves
 wbloomfield@dioceseoflansing.org         William J. Haun
                                          Jacob M. Coate
                                          The Becket Fund for Religious
                                          Liberty
                                          1200 New Hampshire Ave. NW
                                          Suite 700
                                          Washington, DC 20036
                                          Telephone: (202) 955-0095
                                          Facsimile: (202) 955-0090
                                          Counsel for Plaintiff




                                      7
